DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Objections
Claims 2, 5, 8, 10 and 11 are objected to because of the following informalities:    
In claim 2, line 2, “each pair of first size openings” should be changed to - - each pair of the first size openings - -.
In claim 5, line 1, “opening” should be changed to - - openings - -.
In claim 8, line 2, “opening” should be changed to - - openings - -.
In claim 10, line 1, the phrase “the first openings” should be changed to - - the first size openings - -.
In claim 11, line 1, the phrase “the second openings” should be changed to - - the second  size openings - -. 
Appropriate correction of the above is required.
Also to note, the claim listing includes two (2) claims having the same claim number “8”, which is not in accordance with 37 CFR 1.126.  For the purpose of this Office action, the second listed claim “8” shall be referred to as “claim 8.1”.  Therefore, for the purpose of this Office action, claim 8.1 shall be considered to claim “The cable tie of claim 1 wherein each of the first openings is centered in the corresponding one of the first set of wide portions.”; and original claim 8 corresponds to “The cable tie of claim 1 wherein the strip has a thickness T transverse to the longitudinal axis, and each of the first size opening have a width Wr transverse to the thickness and the longitudinal axis, with Wr being greater than the thickness T.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Burrage (U.S. Patent No. 4,466,159).
Concerning claims 19, 21 and 22, Burrage (‘159) discloses a cable tie (10) capable of attaching one or more cables to a structural member; the cable tie (10) comprising: a strip of material (10) having a pair of longitudinally extending sides (22) spaced from each other by a width (e.g., a width equal to width b + width 2d), the strip including: a plurality of notch pairs (indicated as NP1 and NP2 in the annotated detail of Fig. 1 provided herein) spaced from each other along the strip, each notch (16) of each pair (NP1, NP2) extending from one of the spaced sides (22) toward the other notch (16) of the pair, a first plurality of the notch pairs (NP1) spaced from each other by a first distance (indicated as D1 in the annotated Fig. 1) and a second plurality of the notch pairs (NP2) spaced from each other by a second distance (indicated as D2 in the annotated Fig. 1) that is less than the distance D1 (as depicted in at least Fig. 1); and a plurality of elongate openings (12), each opening (12) located in the strip between two adjacent notch pairs (NP1) that are spaced by the first distance D1 (as depicted in Fig. 1);
(concerning claim 21) the notch pairs (NP2) of the second plurality are arranged in groups along the strip, with each group having at least two of the notch pairs (NP2) located adjacent each other (as depicted in the annotated Fig 1); and
(concerning claim 22) each of the elongate openings (12) is rectangular shaped (as shown in Fig 1).

    PNG
    media_image1.png
    347
    677
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burrage (‘159).
Burrage (‘159) discloses the claimed cable tie according to claim 19, except for explicitly describing the ratio of D1/D2 is equal to 2.  However, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have selected a  ratio of D1/D2 is equal to 2, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  With a ratio of D1/D2 is equal to 2, the cable tie of Burrage (‘159) would function in an equivalent manner in forming an adjustable tie strap.  

Claims 1-6, 7, 8, 8.1, 9, 10, 11, 12, 13, 14, 16, 17, 18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burrage (‘159) in view of Cornelius (U.S. Patent No. 1,086,442).
Concerning claim 1,  Burrage (‘159) discloses a cable tie (10) capable of attaching one or more cables to a structural member; the cable tie comprising: a strip of material (10) extending along a longitudinal axis (i.e., an axis lengthwise and parallel to the sides 22, 22), the strip (10) comprising:
a plurality of alternating wide portions (wide portions defined between notches NP1 and NP2, as indicated in the annotated Fig. 1) and narrow portions (necks 18, Fig. 1), each of the wide portions having a width (indicated as Ww in the annotated detail of Fig. 1) transverse to the longitudinal axis, each of the narrow portions having a width (a) transverse to the longitudinal axis, with the width a of the narrow portions being less than the width of the wide portions (Ww; as shown in Fig. 1); each of the narrow portions (18) having a length (i.e., the length of the neck portions 18 in the direction of the longitudinal length of the strip, as shown in Fig. 1) parallel to the longitudinal axis, a first set of the wide portions (defined between notches NP1) having a length (D1) parallel to the longitudinal axis, a second set of the wide portions (defined between notches NP2) having a length (D2) parallel to the longitudinal axis, the length (D1) of the first set of wide portions being greater than the length (D2) of the second set of wide portions, and the length D1 of the first set of wide portions being greater than the length D2 of the second set of wide portions, a plurality of first size openings (12) formed in the strip and spaced from each other along the longitudinal axis, each of the first size openings (12) having a first length (shown in Fig. 1)  parallel to the longitudinal axis, each of the first size openings (12) located in a corresponding one of the first set of wide portions;
(concerning claim 5) each of the first size openings have a width (b) transverse to the longitudinal axis that is approximately equal to the width (a) of the narrow portions (see col. 3, lines 58-61);
(concerning claim 7) the first length of each of the first size openings (12) is equal to or greater than the width (Ww) of the wide portions; 
(concerning claim 8) the strip has a thickness (the strip thickness is depicted in Figs. 5 and 6) transverse to the longitudinal axis, and each of the first size opening (12) have a width (b) transverse to the thickness and the longitudinal axis, with the width (b) of each of the first size opening (12) being greater than the thickness of the strip (as depicted in at least Figs 5 and 6;
(concerning claim 8.1) each of the first openings (12) is centered in the corresponding one of the first set of wide portions;
(concerning claim 10) each of the first openings (12) has a rectangular shape;
(concerning claim 16) each of the narrow portions (18) is centered on the longitudinal axis; and
(concerning claim 17) each of the narrow portions (18) is defined by a pair of notches (NP2) formed in the strip of material.
Burrage (‘159) does not disclose a plurality of second size openings formed in the strip and spaced from each other along the longitudinal axis so that one or more of the second size openings are located between pairs of the first size openings, each of the second size openings located in a corresponding one of the second set of wide portions, each of the second size openings having a length parallel to the longitudinal axis that is less than the length of the first size openings. 
Cornelius (‘442) teaches an analogous tie device formed in a strip of material which further includes a plurality of second size openings (5), in addition to a plurality of first size openings (2), where the second size openings (5) are spaced from each other along the longitudinal axis so that one or more of the second size openings (5) are located between pairs of the first size openings (2), each of the second size openings (5) located in a corresponding one of the second set of wide portions (i.e., the portion having openings 5), each of the second size openings (5) having a length parallel to the longitudinal axis that is less than the length of the first size openings (2); and (concerning claim 9) each of the second openings (5) is centered in the corresponding one of the second set of wide portions.
Thus, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have further provided the strip of Burrage (‘159) to include a plurality of second size openings (such as hole 5 of Cornelius (‘442)) formed in the strip and spaced from each other along the longitudinal axis, as taught by Cornelius (‘442), which would result in one or more of the second size openings are located between pairs of the first size openings (12), and each of the second size openings (5) located in a corresponding one of the second set of wide portions (defined between notches NP2), and where each of the second size openings (5) would result in  having a length parallel to the longitudinal axis that being less than the length of the first size openings 12; which would further result with (concerning claim 6) every wide portion of the first set includes one of the first size openings, and every wide portion of the second set includes one of the second size openings; (concerning claim 9) which would further result (concerning claim 9) where each of the second openings (5) being centered in the corresponding one of the second set of wide portions; and (concerning claim 12) at least some of the second openings (5) has a circular shape; for the additional utility of any of the second set of openings (5) to receive a screw or nail for securing the strip to any suitable support (as demonstrated in Cornelius’s (‘442) Fig. 2). 
Concerning claims 2-4, further modification of the tie device of Burrage (‘159), as suggested by Cornelius’s (‘442), according to claim 1, for the second size openings (5) to include any variation of a single one of the second size openings (5) located between each pair of first size openings (12), two of the second size openings (5) located between each pair of first size openings (12), and three of the second size openings (5) located between each pair of first size openings (12), would have been an obvious matter of design choice to one of ordinary skill in the art and before the effective filing date of the invention, in order to provide optional support locations in any of the second set of wide portions which would selectively distance the respective second size opening(s) away from a supporting loop portion of the strip when attaching the strip to a supporting structure.
Concerning claims 13, 14 and 18, further modification of the tie device of Burrage (‘159), as suggested by Cornelius’s (‘442), according to claim 1, to have the ratio (the length D1  of the first set of wide portions)/(the length D2 of the second set of wide portions) equals 2.33; wherein the ratio {(the length D1 of the first set of wide portions) + (the length of the narrow portions (18)}/{ (the length D2 of the second set of wide portions) + (the length D1 of the first set of wide portions)}equals 2; and wherein the strip of material has a thickness transverse to the longitudinal axis that is less than 1/5 of the width of the wide portions (Ww) would have been an obvious matter of design choice by one of ordinary skill in the art before the effective filing date of the invention, since establishing and selecting structural dimensions commensurate to the expected loads/tensions of the tie device of Burrage (‘159), as suggested by Cornelius’s (‘442), is well within the level of ordinary skill in the art. Furthermore, one of ordinary skill in the art would reasonably expect the tie device of Burrage (‘159), as suggested by Cornelius’s (‘442), to perform equally well when subject to loads imparted by objects being supported by the tie device during its use. Hence, a change in size is generally recognized as being within the level of ordinary skill in the art.
Concerning claim 23, Burrage (‘159) discloses the claimed cable tie according to claim 19, except for the strip further comprises a plurality of additional openings, each of the additional openings located in the strip Cornelius between two adjacent notch pairs that are spaced by the second distance D2.
Cornelius (‘442) teaches an analogous tie device formed of a strip of material which further includes a plurality of additional openings (5), each of the additional openings located in the strip between two adjacent notch pairs (i.e., the notch pairs that define portions 4). 
Therefore, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have further provided a plurality of additional openings each located in the strip between two adjacent notch pairs (NP2) that are spaced by the second distance (D2), as taught by Cornelius (‘442), for the additional utility of any of the additional openings to receive a screw or nail for securing the strip to any suitable support (as demonstrated in Cornelius’s (‘442) Fig. 2).
And, concerning claims 11 and 24, further modification of the tie device of Burrage (‘159), as suggested by Cornelius (‘442), to have each of the additional openings being an oval shaped, would have been an obvious to one of ordinary skill in the art and before the effective filing date of the invention, since an oval shape opening would further minimize any stress concentrations which would be predictable at the corners of the rectangular openings disclosed by Burrage (‘159) when the strip is subject to tension-loading during use of bundling objects.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burrage (‘159), as modified by Cornelius (‘442), and further in view of Beckman (U.S. Patent No. 10,472,147), as applied to claim 1.
Burrage (‘159), as modified by Cornelius (‘442), makes obvious the claimed cable tie, except for explicitly describing the strip of material being a strip of elastomeric material.
Beckman (‘147) teaches an analogous tie device formed of a strip (901), being of a stretchable material, such as “an elastomeric material” (col. 7, line 65).
Therefore, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have selected an elastomeric material to form the strip (12) of the device of Beckman (‘147) in order to provide additional adjustment functionality by having the strip the ability to stretch in accommodating different encircling sizes of objects intended to be bundled, and such as to gather different sizes of necks of bags.

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Burrage (‘159) in view of Beckman (U.S. Patent No. 10,472,147), as applied to claim 19.
Burrage (‘159) discloses the claimed cable tie, except for explicitly describing the strip of material being a strip of elastomeric material.
Beckman (‘147) teaches an analogous tie device formed of a strip (901), being of a stretchable material, such as “an elastomeric material” (col. 7, line 65).
Therefore, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have selected an elastomeric material to form the strip (12) of the device of Beckman (‘147) in order to provide additional adjustment functionality by having the strip the ability to stretch in accommodating different encircling sizes of objects intended to be bundled, and such as to gather different sizes of necks of bags.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Another analogous tie device is represented by Lige (U.S. Patent No. 3,224,054). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677